
	

114 HR 2040 IH: Striped Bass American Heritage Act
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2040
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. MacArthur introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To designate the Atlantic striped bass as the National Fish of the United States.
	
	
 1.Short titleThis Act may be cited as the Striped Bass American Heritage Act. 2.Designation of Atlantic striped bass as National Fish of the United States (a)FindingsThe Congress finds the following:
 (1)The striped bass, Morone saxatilis, is an anadromous species, frequenting and requiring both fresh water and salt water throughout its life.
 (2)The Atlantic striped bass has played an important role in the development and growth of the United States.
 (3)The Atlantic striped bass is identified as playing a pivotal role in providing the Pilgrims of the Plymouth Colony sustenance in 1620.
 (4)The Nation’s first fishing conservation law was enacted in 1639, pertaining to the use of Atlantic striped bass.
 (5)The Nation’s first free public school was funded with income derived from the income accrued from Atlantic striped bass in 1670.
 (6)Atlantic striped bass from the Navesink River in New Jersey were transported west to San Francisco Bay via railway car in 1879 during the country’s great expansion west.
 (7)Atlantic striped bass spawn in freshwater, the success of which is influenced by environmental conditions, habitat, and water conditions.
 (8)Widespread pollution of coastal estuaries and rivers and overfishing in the 1960s and 1970s lead to dramatic decline of the Atlantic striped bass population and the passage of the Atlantic Striped Bass Conservation Act in 1984 (16 U.S.C 5151 et seq.).
 (9)Through Executive Order 13449, issued on October 24, 2007, Atlantic striped bass in Federal waters were afforded protection from sale.
 (10)The Atlantic Striped Bass Conservation Act is a regional management success due in part to the moratorium authority vested in both the Secretary of Commerce and the Secretary of the Interior who can declare jointly a moratorium on fishing for Atlantic striped bass within the coastal waters of any coastal State if the Secretaries determine that coastal State to be out of compliance with any regulatory measures necessary to fully implement and enforce the Atlantic striped bass management plan within its coastal waters.
 (11)The Atlantic striped bass population responded positively to management measures and improvements to water quality, and was therefore declared rebuilt in 1995.
 (12)The Atlantic striped bass supports significant and sustainable commercial and recreational fisheries that provide income, employment, and food.
 (13)The Atlantic striped bass, through its resilience and persistence, represents the American ideals and spirit that helped shaped the Nation.
 (b)DeclarationThe Atlantic striped bass, Morone saxatilis, is designated as the National Fish of the United States.
			
